Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Guo et al. (CN202137986), fails to anticipate or render obvious the distinct features of “the first perforations having a diameter of about 0.5 mm and the second perforations having a diameter of about 7.0 mm, and the acoustic panel having a noise reduction coefficient in a range of 0.7 to 0.75”, as recited in independent claim 9. Additionally, the closest prior art of record, Guo et al. (CN202137986) and Stone et al. (US 9,691,370), both fail to teach or suggest, individually or in combination, the distinct feature of “the panel comprising a wood veneer layer and a polypropylene layer having a thickness of about 1.5 mm, and the fiberglass layer having a thickness in a range of about 20 to 24 mm”, as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781